DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 26 October and 11 December 2020, 19 January and 23 February 2021 and two on 31 January 2022 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the air data".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hehn, et al. (U.S. Patent Publication No. 2018/0237148).   
For claim 1, Hehn discloses a method for a vehicle comprising: receiving a plurality of measurements from a plurality of sensors (see para. 0105).  Hehn does not explicitly disclose a non-inertial sensor.  However, despite Hehn disclosing an IMU-based GPS, it is well known to one of ordinary skill in the art that a GPS system may be non-inertial.   It would have been obvious to one of ordinary skill in the art to modify Hehn to include a non-inertial GPS based on the motivation to improve mitigation of the effects of a failure by allowing for graceful degradation of performance rather than catastrophic failure with complete loss of control.
Continuing with the claim, Hehn further discloses determining measurement faults within the plurality of measurements based on the prediction value for each of the plurality of measurements (see paras. 0189, 0191); an updated set of measurements from the plurality of measurements based on the measurement faults (see para. 0210, updates status); and determining an updated vehicle state based on the updated set of measurements, the vehicle state prediction, and an observation model (see para. 0191, assuming data repetition, para. 0191, observation model, para. 0201, 0189, model).  
Regarding claim 2, Official Notice is taken that it is well known in the art of vehicle control to modify the control model via a subset of sigma points from one side of the distribution relative to the operating point. Such a technique is obvious to a person of ordinary skill to control an autonomous vehicle and based on motivation to wherein detecting a measurement fault comprises: comparing a sensor measurement to a mean measurement of the first sensor subset.
With reference to claim 3, the determination and use of covariance data for data verification/fault detection purposes is well known in the art to a person of ordinary skill. Official Notice is taken that using such data to control the vehicle via the observation model is obvious to a person of ordinary skill based on the motivation to improve an aerial vehicle that comprises at least two subsystems, each of which can be selectively used to fly the aerial vehicle independently of the other subsystem. 
Similarly in claim 4, as non-inertial sensors, gyroscopes and accelerometers are well known for use in vehicle control, determining covariance data independently for each would have been obvious to one of ordinary skill in the art to improve detecting a measurement fault that comprises comparing a sensor measurement to a mean measurement of the first sensor subset.  
Referring to claim 5, Hehn further discloses wherein the first and second sets of the plurality of sensors comprise distinct types of inertial sensors (see para. 0136). 
Regarding claim 6, Hehn further teaches wherein the plurality of sensors further comprises a set of inertial sensors (see para. 0134).  
With reference to claims 7-9, Official Notice is taken in that the use of non-inertial sensors are well known to one of ordinary skill in the art when gathering data for use in flight assistance based on the motivation to improve mitigation of the effects of a failure by allowing for graceful degradation of performance rather than catastrophic failure with complete loss of control.
With regards to claim 10, Hehn further discloses controlling an electric propeller of the vehicle based on the updated vehicle state (see paras. 0127, 0129), wherein the air data sensors comprise a propeller model associated with the electric propeller (see paras. 0129, 0131, 0155).
For claim 11, Hehn further teaches wherein the determining measurement faults within the plurality of measurements comprises comparing measurements from dissimilar sensors using a plurality of comparison types (see paras. 0153, 0192).  
Referring to claim 15, using a rolling mean error for flight data comparisons is considered obvious to one of ordinary skill in the art based on Official Notice.   The basic nature of flight control requires constant up-to-date data for safe operation.  Additionally, the flight environment is subject to change very quickly. A person of ordinary skill in the art would find it obvious to use rolling mean error as such calculations of dynamic data requires accurate, contemporaneous data.   
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hehn, et al. (U.S. Patent Publication No. 2018/0237148) as applied to claim 1 above, and further in view of Freydel (U.S. Patent No. 7,877,627).
Regarding claim 19, Hehn does not explicitly disclose the claimed limitations.  A teaching from Freydel discloses wherein each of the plurality of measurements is received as a plurality of redundant measurement signals, the method further comprising: for each measurement of the plurality, determining the measurement from the plurality of redundant measurement signals using a first voting scheme (see col. 7:23 to col. 8:28); determining a voted vehicle state from the updated vehicle state using a second voting scheme (see col. 7:23 to col. 8:28), and controlling the vehicle based on the voted vehicle state (see col. 7:23 to col. 8:28).  It would have been obvious to one of ordinary skill in the art to modify Hehn to include the teach of Freydel based on the motivation to improve multiple redundant computer systems that combine dissimilar redundancy technology with majority voting and fault diagnostic means to provide uninterrupted system operation in the presence of multiple permanent and/or multiple transient faults of system components.
For claim 20, Freydel does not explicitly recite the use of Bhattacharyya distance.  However, Bhattacharyya distance for a voted vehicle state is well known to one of ordinary skill in the art.  Official Notice is taken in that Bhattacharyya distance is one way to measure similarity of two probability distributions to determine voting state.   
With reference to claim 21, Freydel further teaches wherein the updated vehicle state is determined by a first processor, wherein the voted vehicle state is determined from the updated vehicle state, a second vehicle state, and a third vehicle state (see col. 7:23 to col. 8:28), the second and third vehicle states independently determined by a second and third processor, respectively, based on the previous vehicle state (see col. 7:23 to col. 8:28).

Allowable Subject Matter
Claims 12-14 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire cited reference, as well as any secondary teaching reference(s), are considered to provide relevant disclosure relating to the claimed invention.  Applicant is herein considered to have implicit knowledge of all teachings of the prior art of record.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663